IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 95-30612
                          Summary Calendar
                       _____________________


UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                              versus

AMPARO FERNANDEZ,
                                             Defendant-Appellant.
_________________________________________________________________

      Appeal from the United States District Court for the
                  Eastern District of Louisiana
                          (92-CR-161-H)
_________________________________________________________________

                         January 10, 1996
Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

     Amparo Fernandez appeals from the district court's order

dismissing her petition for a writ of error coram nobis.   In the

petition, Fernandez argued that her conviction for conspiracy with

intent to distribute cocaine violated double jeopardy because she

previously had been subjected to a civil forfeiture pursuant to 21

U.S.C. § 881(a)(6) of $2,000 cash that was taken from her at the

time of her arrest.   Construing Fernandez's petition as a motion

under 28 U.S.C. § 2255, we reach the merits of her argument.




    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
      In United States v. Tilley, 18 F.3d 295, 298 (5th Cir. 1994),

cert. denied sub. nom., 115 S.Ct. 573 and cert. denied, 115 S.Ct.

574, this court applied the framework established by the Supreme

Court in United States v. Halper, 490 U.S. 435 (1989), to determine

whether the civil forfeiture of drug proceeds pursuant to 21 U.S.C.

§ 881(a)(6) was "punishment" for purposes of double jeopardy. This

court concluded that the amount forfeited, $650,000, was not so

great that it bore no rational relation to the costs incurred by

the government and society from the defendant's conduct.          Id. at

298-300.

      Tilley directly controls and forecloses Fernandez's argument.

Fernandez averred in her petition that the $2,000 seized from her

on the date of her arrest was seized pursuant to § 881(a)(6).        The

factual resume supporting her guilty plea provided that Fernandez

and   others   conspired   over   a   one-year   period   to   distribute

approximately 2,100 kilograms of cocaine.         The $2,000 forfeited

clearly was not so great that it bore no rational relation to the

costs incurred by the government and society from Fernandez's

conduct.   Fernandez's civil forfeiture thus was not "punishment"

and consequently jeopardy did not attach.




                                   -2-
     We AFFIRM the district court's dismissal on the foregoing

alternative ground.1

                                                A F F I R M E D.




    1
     See Sojourner T. v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992)
(court may affirm judgment on any basis supported by the record),
cert. denied, 113 S.Ct. 1414 (1993).




                              -3-